Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 30-44, drawn to a method for the detection of adulterated gasoline in a sample.
Group 2, claims 45-49, drawn to a test strip.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity of invention because even though the inventions of these groups require the technical feature of an immobilized molecular probe, the immobilized probe , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Conroy et al. (WO 2017019337 A1, hereinafter “Conroy”). 
Conroy teaches an immobilized molecular probe (abstract; paragraph [00210], “fluorescent tagging compounds”), the immobilized probe having photoluminescence which is environmentally sensitive (abstract; paragraph [00210], “detect fuel dilution or adulteration”).
During a telephone conversation with George Coury on 07/14/2021 a provisional election was made without traverse to prosecute the invention of Group 1, claims 30-44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 45-49 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Drawings
The drawings are objected to because in Fig. 7, the lower parts of last two compounds are not shown (i.e. improperly cropped or cut off). Furthermore, in Fig. 7, on the lower right side, it appears that text is overlapping with the arrow, which makes the text difficult to interpret. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to 

Specification
The disclosure is objected to because of the following informalities: 
In the Specification, paragraph [0039], line 3, “of []-extended charge” has a missing character;
In the Specification, paragraph [0046], last line, “[]exc = 340 nm” has a missing character;
In the Specification, paragraph [0093], line 3, after “excited states”, the equation has a missing character;
In the Specification, paragraph [0093], the last two lines of page 27, “[]f” and “..which [] is…” have missing characters. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation "the substrate" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 30-33, 36, 37, 40, 41, 43, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue et al. (US 20160047789 A1, hereinafter “Xue”).
Regarding claim 30, Xue teaches a method for the detection of adulterated gasoline in a sample (paragraphs [0004] and [0047] teaches detecting contamination of fuel with polar compounds, i.e. adulterated gasoline in a sample; note that the broadest reasonable interpretation of “adulterated gasoline” includes the fuel of Xue, e.g. Xue teaches aviation fuel (paragraph [0067]) which is considered to be “gasoline”; i.e. “gasoline” is interpreted as a volatile flammable liquid hydrocarbon mixture), the method comprising: 
- contacting the sample with an immobilized molecular probe (paragraphs [0053] and [0062] teaches contacting a solvatochromic compound with a sample, wherein the solvatochromic compound is immobilized in or on a material), the immobilized molecular probe having a photoluminescence which is environmentally sensitive (paragraphs [0045] and [0053] teach the solvatochromic compound has photoluminescence following a change in the polarity of a sample, i.e. environmentally sensitive); 
- collecting the photoluminescence from the immobilized molecular probe (paragraph [0053] teaches spectral absorbance or emission is detected); 
- determining whether the photoluminescence is indicative of adulterated gasoline (paragraph [0053] teaches determining the presence of polar compounds in fuel via photoluminescence [0057], wherein paragraphs [0004]-[0005] teach adulteration of fuel appears as polar compounds in fuel).
Regarding claim 31, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe is environmentally sensitive to polarity (paragraph [0053]).
Regarding claim 32, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe has a polar excited state (paragraphs [0049]-[0050] teaches Nile Blue Chloride has a large dipole moment change when its solvent becomes more polar), the immobilized molecular probe being a charge transfer dye (paragraph [0049] teaches Nile Blue Chloride, which is inherently a charge transfer dye).
Regarding claim 33, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe is covalently immobilized to a substrate (paragraph [0062] teaches the solvatochromic compound is covalently immobilized in or on a material), the molecular probe covalently bound to the substrate through a spacer group (paragraph [0062] teaches covalent attachment is made using a linker, wherein the linker is interpreted as a spacer group).
Regarding claim 36, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe is solvatochromic (paragraph [0039]).
Regarding claim 37, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe is embedded in a matrix on a substrate and/or immobilized on the substrate (paragraph [0062]);
the substrate being on a test- strip or a test-strip (paragraph [0062]), and 

Regarding claim 40, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the sample is contacted to the immobilized molecular probe by dipping the substrate into the sample or dropping the sample onto the substrate or spraying the substrate with the sample (paragraph [0088], “dipped”).
Regarding claim 41, Xue teaches all of the elements of the current invention as stated above. Xue further teaches the method further comprising determining a signal, a brightness, a brightness ratio, a luminance, a photoluminescence quantum yield, a spectrum, and/or a photoluminescence kinetics from the immobilized molecular probe in contact with the sample and/or after contact with the sample (paragraph [0053], “spectral absorbance and/or emission is detected”).
Regarding claim 43, Xue teaches all of the elements of the current invention as stated above. Xue further teaches the method further comprising exciting the immobilized molecular probe with an ultraviolet or visible light source, and comparing the photoluminescence to a calibration (paragraphs [0057] and [0066] teach exciting the solvatochromic compound with a light source and comparing with a control).
Regarding claim 44, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe is formed from a molecular probe which includes a functional group for covalently immobilizing the molecular 
the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe (paragraph [0062], “linker” is interpreted as a spacer group).

Claims 30, 31, 36, 37, 40 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee et al., "Detection of adulterated gasoline using colorimetric organic microfibers", Journal of Materials Chemistry, 2011, 21, pp. 2648-2655)
Regarding claim 30, Lee teaches a method for the detection of adulterated gasoline in a sample (title; abstract), the method comprising: 
- contacting the sample with an immobilized molecular probe (page 2654, right column, section “Sensor test” teaches contacting a gasoline sample with a PDA-embedded fiber mat), the immobilized molecular probe having a photoluminescence which is environmentally sensitive (Fig. 8 shows the PDA-embedded fiber mat is environmentally sensitive to different compounds); 
- collecting the photoluminescence from the immobilized molecular probe (Fig. 2); 
- determining whether the photoluminescence is indicative of adulterated gasoline (Fig. 4; Page 2654, section “Conclusion” teaches adulterated gasoline is determined with distinct color changes of the PDA-embedded fiber mat).
Regarding claim 31, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the immobilized molecular probe is environmentally sensitive to polarity (page 2649, left column, second full paragraph).
Regarding claim 36, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the immobilized molecular probe is solvatochromic (page 2649, left column, second full paragraph).
Regarding claim 37, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the immobilized molecular probe is embedded in a matrix on a substrate and/or immobilized on the substrate (page 2654, right column, section, “Preparation of PDA-Embedded…” teaches PDA is embedded in a fiber mat);
the substrate being on a test- strip or a test-strip (Fig. 4), and 
wherein the substrate is selected from the group consisting of: a cellulose, an aminated cellulose, a nitrocellulose, a fabric, a glass fiber, an organic polymer, an inorganic fiber, and any combination thereof; the substrate being a fiber and/or a paper (page 2654, right column, section, “Preparation of PDA-Embedded…”, “fiber mat”);.
Regarding claim 40, Lee teaches all of the elements of the current invention as stated above. Lee further teaches wherein the sample is contacted to the immobilized molecular probe by dipping the substrate into the sample or dropping the sample onto the substrate or spraying the substrate with the sample (page 2654, right column, section “Sensor test”).
Regarding claim 41, further comprising determining a signal, a brightness, a brightness ratio, a luminance, a photoluminescence quantum yield, a spectrum, and/or a photoluminescence kinetics from the immobilized molecular probe in contact with the sample .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 30 above, and further in view of Dektar et al. (US 5591400 A, hereinafter “Dektar”).
Regarding claim 38, Xue teaches all of the elements of the current invention as stated above. While Xue teaches wherein the immobilized molecular probe is grated onto a cellulose substrate (paragraph [0062]), Xue fails to teach wherein the immobilized molecular probe is grafted through an amide bond to an aminated cellulose substrate.
Dektar teaches a process for preparing ionic sensors by covalently attaching a fluorescent dye to cellulose (abstract). Dektar teaches an aminated cellulose substrate (column 6, lines 43-55 teaches cellulose is modified to be aminated, i.e. attaching amine to the cellulose) wherein a molecular probe is attached to the aminated cellulose substrate through an amide bond (column 6, lines 55-58 teaches the sensing component is combined with the amine-modified matrix through amine linking groups). Dektar teaches the process allows reduced processing time, generates fewer toxic materials and produces consistent sensors (column 2, lines 2-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xue to incorporate the teachings of Dektar to provide wherein the immobilized molecular probe is grafted through an amide bond to an aminated cellulose substrate. Doing so would utilize known methods of attaching probes to substrates which would have a reasonable expectation of successfully linking the molecular probe to the substrate as taught by Dektar. 

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 30 above, and further in view of Kim et al. (KR 20120031035 A, hereinafter “Kim”).
Regarding claim 39, Xue teaches all of the elements of the current invention as stated above. While Xue teaches samples may comprise methanol, kerosene, ethanol, or toluene (paragraph [0057]), Xue fails to teach the method further comprising estimating a gasoline, ethanol, or kerosene content of the sample based on the photoluminescence.
Kim teaches a method of detecting adulterated gasoline (paragraph [0019], “psudo gasoline”) using a polymer that exhibits color change and fluorescence change to toluene (paragraph [0019]). Kim teaches that a known problem in the oil refinery industry is gasoline that is mixed with thinners, organic solvents, alcohol, and toluene (paragraph [0011]), which may cause engine malfunction, harm to humans, and fire accidents (paragraphs [0008]-[0010]). Kim teaches estimating a gasoline content of the sample based on the photoluminescence (Fig. 5; paragraph [0070] teaches that the polymer sensor changes colors depending on the ratio of genuine gasoline to toluene).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xue to incorporate the teachings of Xue to provide the method further comprising estimating a gasoline, ethanol, or kerosene content of the sample based on the photoluminescence. Doing so would improve characterization of a sample based on photoluminescence as taught by Kim. One of ordinary skill in the art would be motivated to estimate the content of gasoline on a sample to prevent engine malfunction, harm to humans, and fire accidents.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Xue as applied to claim 30 above, and further in view of Conroy et al. (WO 2017019337 A1, hereinafter “Conroy”).
Regarding claim 42, Xue teaches all of the elements of the current invention as stated above. It appears that Xue further teaches wherein a portable device (paragraph [0051], “visible spectrometer”) selected from a smartphone, digital camera, tablet, or mobile communication (“visible spectrometer” is interpreted as a digital camera) and the portable device comprising a lens or fiberoptic for collecting the photoluminescence (“visible spectrometer” inherently comprises a lens).
Xue fails to teach a computing device collects the photoluminescence and determines whether the photoluminescence is indicative of adulterated gasoline.
Conroy teaches a method of detecting adulteration of gasoline and diesel fuels (abstract) by detecting and quantifying fluorescence taggant in an unknown fuel matrix (paragraph [0001]) using a portable device such as a computer or cell phone with a microprocessor (paragraph [00124]). Conroy teaches computing device (paragraph [00124], “microprocessor unit”) collects the photoluminescence and determines whether the photoluminescence is indicative of adulterated gasoline (paragraph [00215]). Conroy teaches the method improves determination of a fluorescent taggant in a liquid sample (paragraph [00196]) and accurate quantification of fluorescence signals (paragraph [00197]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xue to incorporate the teachings of Conroy to 
	If it is determined that Xue fails to teach a portable device selected from a smartphone, digital camera, tablet, or mobile communication and the portable device comprising a lens or fiberoptic for collecting the photoluminescence, it would have been obvious to one of ordinary skill in the art to have modified Xue to incorporate the teachings of Conroy to provide a portable device selected from a smartphone, digital camera, tablet, or mobile communication and the portable device comprising a lens or fiberoptic for collecting the photoluminescence. Doing so would utilize known devices for measurement of photoluminescence that would have a reasonable expectation of successfully improving portability and simplicity of detection.

Allowable Subject Matter
Claims 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 34, Xue teaches all of the elements of the current invention as stated above. Xue further teaches wherein the immobilized molecular probe comprises a donor and an acceptor which are covalently bound to each other (paragraph [0049] teaches Nile Blue Chloride, which inherently has a donor and acceptor covalently bound to each other), Xue fails 
A reference, Cvejn et al. (Cvejn, et al., “Solvent and branching effect on the two-photon absorption properties of push–pull triphenylamine derivatives”, Jan 2016, RSC Advances, 6, 12819-12828.) teaches a molecular probe that includes a triphenylamino moiety as a donor and a cyano group as an acceptor according to the formula in claim 34 (Scheme 1), wherein the probe is used for solvatochromic measurements (abstract). However, Cvejn fails to teach R is selected from H, the moiety shown in claim 34, and a species immobilizing the immobilized molecular probe to a substrate.
None of the prior art, alone or in combination, teaches or fairly suggests all of the limitations of claim 34, specifically the immobilized molecular probe including a triphenylamino moiety, a cyano group, and an R group as claimed. Thus, claim 34 is allowable. Claim 35 is allowable based on its dependency on claim 34.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30, 31, 33, 37, 40-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-44 of copending Application No. 16/650,418, hereinafter “App ‘418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30, App ‘418 teaches a method for the detection of adulterated gasoline in a sample (claim 30; note that the broadest reasonable interpretation of “adulterated gasoline” includes the “diesel”, i.e. “gasoline” is interpreted as a volatile flammable liquid hydrocarbon mixture), the method comprising: 
- contacting the sample with an immobilized molecular probe (claims 30 and 37), the immobilized molecular probe having a photoluminescence which is environmentally sensitive (claim 30); 
- collecting the photoluminescence from the immobilized molecular probe (claim 30); 
- determining whether the photoluminescence is indicative of adulterated gasoline (claim 30).
Regarding claim 31, App ‘418 teaches wherein the immobilized molecular probe is environmentally sensitive to polarity (claim 31).
Regarding claim 33, App ‘418 teaches wherein the immobilized molecular probe is covalently immobilized to a substrate, the molecular probe covalently bound to the substrate through a spacer group (claim 44).
Regarding claim 37, App ‘418 teaches wherein the immobilized molecular probe is embedded in a matrix on a substrate and/or immobilized on the substrate; the substrate being on a test- strip or a test-strip, and wherein the substrate is selected from the group consisting 
Regarding claim 40, App ‘418 teaches wherein the sample is contacted to the immobilized molecular probe by dipping the substrate into the sample or dropping the sample onto the substrate or spraying the substrate with the sample (claim 39).
Regarding claim 41, App ‘418 teaches the method further comprising determining a signal, a brightness, a brightness ratio, a luminance, a photoluminescence quantum yield, a spectrum, and/or a photoluminescence kinetics from the immobilized molecular probe in contact with the sample and/or after contact with the sample (claim 40).
Regarding claim 42, App ‘418 teaches wherein a portable device selected from a smartphone, digital camera, tablet, or mobile communication and computing device collects the photoluminescence and determines whether the photoluminescence is indicative of adulterated gasoline; the portable device comprising a lens or fiberoptic for collecting the photoluminescence (claim 41).
Regarding claim 43, App ‘418 teaches the method further comprising exciting the immobilized molecular probe with an ultraviolet or visible light source (claim 42), and comparing the photoluminescence to a calibration (claims 43).
Regarding claim 44, App ‘418 teaches wherein the immobilized molecular probe is formed from a molecular probe which includes a functional group for covalently immobilizing the molecular probe to a substrate; the immobilized molecular probe includes a spacer group for reducing the interaction of the substrate with the molecular probe (claim 44).


Claims 30, 31, 36, 40, 41, and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-38 of copending Application No. 16/650,426, hereinafter “App ‘426” (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 30, App ‘426 teaches a method for the detection of adulterated gasoline in a sample (claim 30, “detection of hydrocarbon contamination in a sample”), the method comprising: 
- contacting the sample with an immobilized molecular probe (claim 25 and 31), the immobilized molecular probe having a photoluminescence which is environmentally sensitive (claim 25); 
- collecting the photoluminescence from the immobilized molecular probe (claim 25); 
- determining whether the photoluminescence is indicative of adulterated gasoline (claim 25).
Regarding claim 31, App ‘426 teaches wherein the immobilized molecular probe is environmentally sensitive to polarity (claim 26).
Regarding claim 36, App ‘426 teaches wherein the immobilized molecular probe is solvatochromic (claim 30).
Regarding claim 40, App ‘426 teaches wherein the sample is contacted to the immobilized molecular probe by dipping the substrate into the sample or dropping the sample onto the substrate or spraying the substrate with the sample (claim 34).
Regarding claim 41, App ‘426 teaches the method further comprising determining a signal, a brightness, a brightness ratio, a luminance, a photoluminescence quantum yield, a spectrum, and/or a photoluminescence kinetics from the immobilized molecular probe in contact with the sample and/or after contact with the sample (claim 35).
Regarding claim 43, App ‘426 further comprising exciting the immobilized molecular probe with an ultraviolet or visible light source (claim 37), and comparing the photoluminescence to a calibration (claim 38).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338.  The examiner can normally be reached on M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY H NGUYEN/Examiner, Art Unit 1798          

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797